DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Given the large number of references submitted with the Information Disclosure Statements in this case, without citation to relevant portions or explanation of relevance to the present claims, only a cursory consideration has been afforded to this disclosure.

	
Claim Rejections - 35 USC § 112
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.   M.P.E.P. 2181(I), Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015) (en banc, quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). A substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson at 1349; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996).  Specification must disclose adequate structure for each of the claimed functions, and the structure for special purpose functions must be more than simply a general purpose computer or microprocessor, specification must also disclose an algorithm for performing these claimed functions.  Williamson at 1351.
Claims 10-11 recite “means for obtaining, from a video bitstream for a coded video sequence, … means for decoding, from the video bitstream, … means for decoding a logarithmically encoded value … means for decoding a value … means for decoding the respective quadtree data structures … means for decoding the pictures … means for decoding cropping window data … means for cropping the decoded pictures … means for outputting the cropped decoded pictures …” a term “means for” by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  Specification indicates possession of software embodiment to be implemented on a general purpose processor in Paragraphs 96-97.  Specification does not indicate possession of specific hardware or non-general purpose processor embodiments capable of implementing each of the claimed means at the priority date.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-7, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claims 1-7, 10-11 are directed to “determining … a first picture of the plurality of pictures being partitioned into first coding units of the coding units, the first coding units including a first coding unit having a first size, … a second picture of the plurality of pictures being partitioned into second coding units of the coding units, the second coding unit including a second coding unit having a second size different than the first size, ” however if the results are to be determined by the claim, Applicant has no way of knowing that “at least two of the picture-specific smallest coding unit sizes being different” only that the sizes can be different.  Therefore either the size information is known to be different in advance or it has to be determined but not both; and having both limitations in the claim renders the scope indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims directed to a statutory category, may nonetheless be ineligible for a patent if the broadest reasonable interpretation of the claims recites judicial exceptions, such as “laws of nature, natural phenomena, and abstract ideas.” Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 133 S.Ct. 2107, 2116, 186 L.Ed.2d 124 (2013), MPEP 2106(II).  “The machine-or-transformation test is a useful and important clue, an investigative tool, for determining whether some claimed inventions are processes under § 101,” however, the mere presence of a machine tie or transformation of an object is not sufficient to render a claim patent eligible.  Bilski v. Kappos, 130 S. Ct. 3218, 3232, 561 US 593, 177 L. Ed. 2d 792 (2010).  The relevant question is whether the claimed elements, when considered individually and in combination, do significantly more than apply the judicial exception to well-understood, routine, and conventional activities commonly used in industry.  Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347, 2359, 573 U.S., 189 L. Ed. 2d 296 (2014).  However, patent eligibility under § 101 may not “depend simply on the draftsman's art.”  Id. at 2360 (quoting Flook, 437 U.S., at 593, 98 S.Ct. 2522); MPE 2106(II).  In this regard, a recitation of generic or purely functional components configured to apply the judicial exception are not regarded to be substantially more than the judicial exception itself, because the phrasing does not offer “a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.”  Id. (quoting Bilski at 610).
	
	
	
First note that Claims 6-7, 10-11 are not rejected under this section because they include a step / means for “outputting the cropped decoded pictures to a display” which directs the claims to a practical application under the present guidance.

However, Claims 1-5 are substantively directed to the same subject matter that was found ineligible under the prior guidance and confirmed by the PTAB in the decision issued on 07/02/2018 for the priority application.
In considering the findings of PTAB, Claims 1-5 are rejected as being directed toward patent ineligible subject matter under 35 U.S.C. 101, under the “Revised Patent Subject Matter Eligibility Guidance” issued on January 7, 2019 (Federal Register, Vol. 84, No. 4, 50).  
The claims are directed to statutory categories of methods, apparata (under Step 1).
Upon analysis of the present claims under the broadest reasonable interpretation (under Step 2A, prong one), the claims appear to recite a judicial exception, an abstract idea, directed to mental processes (observation, evaluation, judgment) and alluding to mathematical relationships of “determining a largest coding unit (LCU) size for a video sequence … partitioning each of the plurality of pictures … partitioning the LCUs into respective coding units using the respective quadtree data structure … determining picture-specific smallest coding unit sizes … determining a smallest coding unit size for the video sequence … determining a width multiple … determining a height multiple … encoding, into a video bitstream, the respective quadtree data structures … encoding the smallest coding unit size and the LCU size … encoding the width multiple … encoding the height multiple … encoding the coding units of the plurality of pictures … ” 
The claims are directed to separable categories of this abstract idea:  information (pictures, LCU, LCU size, partitioning of the pictures and the LCUs, smallest coding unit size, width, height), collecting information (determining); outputting information (partitioning, encoding), and/or analyzing information at a high degree of algorithmic generality (partitioning, determining).  These categories have been identified as abstract ideas in in Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350, 1354 (Fed. Cir. 2016):
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12, 127 S.Ct. 1746, 167 L.Ed.2d 737 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. 1354*1354 v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc'ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 Fed.Appx. 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S.Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90, 98 S.Ct. 2522, 57 L.Ed.2d 451 (1978); Gottschalk v. Benson, 409 U.S. 63, 67, 93 S.Ct. 253, 34 L.Ed.2d 273 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).

Upon consideration of the record (under Step 2A, prong two), Examiner did not find that the additional elements of the present claims integrate the judicial exception into a practical application of that judicial exception “in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  The additional elements, when considered individually or in a claim as a whole, “A method of encoding video data … A method of decoding video data … A device for decoding video data, the device comprising: means for … ”, do not seem to reflect a substantive improvement in the functioning of a computer, or an improvement to other technology or technical field under the standards of the present judicial guidance; (data formatting does not change the structure of a general purpose computer); do not seem use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; do not seem to effect a transformation or reduction of a particular article to a different state or thing (data is not an article).  
As noted in the PTAB decision on page 8, “there is insufficient evidence on the record before us to persuasively show the claims improve an existing technological process. Further, claim 1 is not a technology-based solution; rather the claim recites an algorithm that may be performed by generic computing equipment. See Spec. ,r,r 96-99 (providing the hardware, software, and combinations thereof can be implemented in a wide variety of devices); RecogniCorp, 855 F.3d at 1328 ("[C]laim 1 is directed to the abstract idea of encoding and decoding. The addition of a mathematical equation that simply changes the data into other forms of data cannot save it."); cf DDR Holdings, 773 F.3d at 1258 ("not all claims purporting to address Internet-centric challenges are eligible for patent").”
This is further evidenced in that the additional elements, merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; do no more than generally link the use of a judicial exception to a particular technological environment or field of use (i.e. coding video data).  
Finally, the claimed elements, when considered individually and in combination (under step 2B), do not seem to provide an Inventive Concept that is “significantly more” than the ineligible subject matter.  The claims simply append well-understood, routine, conventional activities of “coding video data” previously known to the industry to the judicial exception, at a high level of generality.  The video coding activities of coding video data are admitted as standard in the prior art in Specification Paragraph 3, and include almost all of the claimed subject matter:  “Digital video devices implement video compression techniques, such as those descri bed in the standards defined by MPEG-2, MPEG-4, lTU-T H.263, TTU-T H.264/MPEG-4, Pan 10, Advanced Video Coding (AVC), the High Efficiency Video Coding (HEVe) standard presently under development, and extensions of such standards. VideO devices may transmit, receive, encode, decode, an d/or store digital video information more efficiently by implementing such video compression techniques.  [0004j Video compression techniques perform spatial (intra -picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i. e., a video frame or a portion of a video frame) may be partitioned into video blocks, which may also be refereed to as treeblocks, coding units (C1.1s) and/or coding nodes. … ”  
The claims should be amended to include meaningful limitations within the technical field.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (“AAPA”) in view of US 20060072669 to Lin (“Lin”).
Also note AAPA in Applicant’s Arguments submitted on 09/12/2019, pages 15-17:  “ITU-T H.265/HEVC at Section 7. One of ordinary skill in the art would certainly be familiar with HEVC.”
Regarding Claim 1:  “A method of encoding video data comprising :
determining a smallest coding unit size for a video sequence, (“If a CU is not split further, it is referred as a leaf-CU” AAPA, Specification, Paragraph 35.)
the video sequence comprising a plurality of pictures, each of the pictures being partitioned into coding units conforming to a coding unit syntax according to respective coding trees including coding unit partition information including split coding unit flags, (“For example, a node in the quadtree may include a split flag in the CU--level syntax to indicate whether the C U corresponding to the node is split into sub-CDs.”  AAPA, Specification, Paragraph 35.)
each of the coding units acting as a respective root node of a respective prediction tree and a respective transform tree, the prediction trees including prediction partitioning information and prediction information for the respective coding unit, the transform trees including transform partitioning information and transform information for the respective coding unit, (“The root node of a TU quadtree generally corresponds to a leaf-CU, while the root node of a CU quadtree generally corresponds to an LCU. … partitioning of the CU into one or more PUs. Partitioning modes may differ depending on whether the CU is uncoded, intraprediction mode encoded, or inter-prediction mode encoded. For intra coding, a PU may be treated the same as a leaf transform unit described below.”  AAPA, Specification, Paragraphs 36-37.)
a first picture of the plurality of pictures being partitioned into first coding units of the coding units, the first coding units including a first coding unit having a first size, … a second picture of the plurality of pictures being partitioned into second coding units of the coding units, the second coding unit including a second coding unit having a second size different than the first size, (“In general, in HEVC a CU has a similar purpose to a macroblock of H.264, except that a CU does not have a size distinction.”  AAPA, Specification, Paragraph 34.  Thus each picture may have CUs of different sizes, and naturally a first CU size may be different to a second CU size.)
the smallest coding unit size being a size of a smallest coding unit of the coding units of the plurality of pictures; (“video encoder may use possible CU sizes of 64x64, 32x32, 16x 16, 8x8 and 4x4 pixels. … some pictures in the video sequence may be encoded using a smallest possible CU size of 4x4 pixels while other pictures in the video sequence may be encoded using a smallest CU size of 8x8 pixels” thus the smallest coding unit size of the example plurality of pictures is 4x4 pixels, and the smallest CU size available to the plurality of pictures in this example is 4x4 pixels.  See AAPA, Specification, Paragraphs 40-41.)
determining a picture size of the plurality of pictures of the video sequence;  (“Pictures may have a unit size, such as a block of a selected height and width. The picture size may be picture sizes supported by HEVC or another video standard e.g., picture sizes may include 320x240, 1 920x l0 80, and 7680x4320..”  AAPA, Specification, Paragraphs 45-46.)
determining a multiple value that, when multiplied by the smallest coding unit size, is equal to the picture size;  (“Pictures may have a unit size, such as a block of a selected height and width. The picture size may be picture sizes supported by HEVC or another video standard e.g., picture sizes may include 320x240, 1920x 1080, and 7680x4320. … In some video compression techniques that utilize fixed sized macroblocks (e. g., 16x 16) the size of a picture may be signaled in the unit of macroblocks … One example of signaling the size of a picture in the unit of pixel is provided by the HEVC standard.”  AAPA, Specification, Paragraphs 45-46.  Remember that “”in HEVC a CU has a similar purpose to a macroblock of H.264, except that a CU does not have a size distinction.”  Specification, Paragraph 34. 
Thus a unit size can be specified to the encoder based on a particular block or pixel size, such as a macroblock size or a corresponding CU size.
Lin confirms this:  “Digital video compression standards therefore have generally restricted the vertical size or height of the video to be an integral number of macroblocks, … For pictures 1300 (FIG. 13A) in the video sequence coded in progressive mode, the video codec enforces a vertical macroblock alignment restriction of a multiple of 16 pixels. For interlaced field and interlaced frame mode pictures 1350 (FIG. 13B), the video codec enforces a height restriction to a multiple of 32 pixels. The horizontal alignment requirement is a multiple of 16 pixels,” a multiple of the example smallest coding unit size.  Lin, Paragraphs 17, 82-84, and 91. See statement of motivation below.)
encoding the plurality of pictures, including encoding the coding trees, the prediction partition information, the prediction information, the transform partitioning information, and the transform information.”  (“Video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques.”  AAPA, Specification, Paragraph 3.  “Video encoder 22 may perform video encoding of pictures, frames, slices, portions of frames, groups of pictures, or other video data by using LCUs, CUs, PUs and TUs defined according to the HEVC standard as units of video coding information,” combined with all the necessary information to define and decode these video data partitions.  See AAPA, Specification, Paragraph 40.)
AAPA does not teach how the encoded parameters are signaled in the video coding standards according to the claim elements below. 
Lin teaches the signaling embodiments below in the context of “MPEG-l, MPEG-2, and H.26X video compression standards” Lin, Paragraph 9.
signaling, in a video bitstream for the video sequence, the smallest coding unit size in a sequence parameter set (SPS) for the video sequence;” (“The CODED_SIZE_FLAG signals a different coded resolution for pictures in the entry point segment”  Lin, Paragraph 85.  Also note that it is a known option for “imposing a uniform vertical macroblock alignment restriction across the entire video sequence … In alternative video codec implementations the height restriction for these modes can vary, such as due to use of a different macroblock size.”  Lin, Paragraph 91.)
signaling, in the video bitstream, the multiple value in the SPS as the picture size; (“specified by the MAX_CODED_ WIDTH and MAX_CODED_HEIGHT syntax elements in the sequence header … It specifies the coded width of the frames within the entry point segment in units of 2 pixels,”  Lin, Paragraphs 84-86.  Note that the units can correspond to a selected macroblock or CU size as noted in Lin, Paragraph 91 and discussed above.)
signaling, in the video bitstream, cropping window data indicating an amount by which to crop the plurality of pictures of the video sequence to achieve a display size for the plurality of pictures, the display size being smaller than the picture size; and (“The picture size may be picture sizes supported by HEVC or another video standard e.g., picture sizes may include 320x240, 1920x 1080, and 7680x4320.”  AAPA, Specification, Paragraph 45.  “the video is extended to a legal height by padding prior to compression. Later, the decoder decodes the height extended data and extracts out the original video content,” effectively cropping out the padding that does not conform to the display resolution.  Lin, Paragraph 17.)
Finally note that it is a known (and thus an obvious) option to signal such parameters in a sequence level header (SPS) where the settings are intended to apply to all pictures in the sequence.  Lin, Paragraphs 85 and 91.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to perform the above signaling embodiments as taught in Lin, in order to understand how the HEVC coding methodology of AAPA is implemented at a syntax level.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	

Regarding Claim 2:  “The method of claim 1, the coding units have sizes no larger than a maximum coding unit size of 64x64 pixels.”  (“Video encoder 2 2 and video deco der 2 8 may use CUs that have varying sizes consistent with the HEVC standard, For example, video encoder may use possible CU sizes of 64x64, 32x32, 1 6x 1 6, 8x8 and 4x4 pixels.”  AAPA, Specification, Paragraph 41.)
Regarding Claim 3:  “The method of claim 1, determining the smallest coding unit size for the video sequence including determining a first smallest coding unit size for the first picture and determining a second smallest coding unit size for the second picture, the first smallest coding unit size being less than the second smallest coding unit size, and the smallest coding unit size for the video sequence being the first smallest coding unit size.”  (“video encoder may use possible CU sizes of 64x64, 32x32, 16x 16, 8x8 and 4x4 pixels. … some pictures in the video sequence may be encoded using a smallest possible CU size of 4x4 pixels while other pictures in the video sequence may be encoded using a smallest CU size of 8x8 pixels” thus the smallest coding unit size of the example plurality of pictures is 4x4 pixels, and the smallest CU size available to the plurality of pictures in this example is 4x4 pixels.  See AAPA, Specification, Paragraphs 40-41.)
Regarding Claim 4:  “The method of claim 1, the picture size specifying a picture size of a decoded picture stored in a decoded picture buffer.”  (“frame, which is the reconstructed [decoded] previous frame (225) buffered in the frame store”  Lin, Paragraph 50.  “A buffer level indicator is fed back to bitrate adaptive modules”  Lin, Paragraph 54. Also note the embodiments of width and height coding in claim 1, such as the example where “the horizontal and vertical padded frame dimensions are the next multiple of 16” Lin, Paragraph 99.)
Regarding Claim 5:  “The method of claim 1, the picture size including a picture width determined as a first multiple value of the smallest coding unit size and a picture height determined as a second multiple value of the smallest coding unit size.”  (“specified by the MAX_CODED_ WIDTH and MAX_CODED_HEIGHT syntax elements in the sequence header … It specifies the coded width of the frames within the entry point segment in units of 2 pixels,”  Lin, Paragraphs 84-86.  Note that the units can correspond to a selected macroblock or CU size as noted in Lin, Paragraph 91 and discussed above.)
Claim 6:  “A method of decoding video data” is rejected for reasons stated for Claims 1 and 5, because the decoding of Claim 6 precisely reverses the data relationships of the encoding in Claim 1, and because prior art teaches the following:
obtaining, from a video bitstream for a coded video sequence (“The decoder system (300) receives information (395) for a compressed sequence of video frames and produces output including a reconstructed frame (305).”  Lin, Paragraph 58.)
“each of the plurality of coded pictures including a respective plurality of largest coding units (LCUs) including a respective plurality of coding units … each of the coding units having one of a plurality of different coding unit sizes between 4x4 pixels and 64x64 pixels … a smallest coding unit size of the plurality of different coding unit sizes for the coded video sequence being smaller than a largest coding unit (LCU) size and being equal to or larger than 4x4 pixels; ”  (“video encoder may use possible CU sizes of 64x64, 32x32, 16x 16, 8x8 and 4x4 pixels. … some pictures in the video sequence may be encoded using a smallest possible CU size of 4x4 pixels while other pictures in the video sequence may be encoded using a smallest CU size of 8x8 pixels.”  See AAPA, Specification, Paragraphs 40-41.)
“each of the coding units including syntax elements defining prediction data and residual data for a plurality of samples of the corresponding coding unit,”  (“a motion compensator applies another type of motion compensation. The prediction by the motion compensator is rarely perfect, so the decoder (300) also reconstructs prediction residuals.”  Lin, Paragraph 62 and statement of motivation in Claim 1.)
“decoding a logarithmically encoded value for a first syntax element of the SPS indicating the smallest coding unit size … decoding a logarithmically and differentially encoded value for a second syntax element of the SPS representing a largest coding unit (LCU) size”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a logarithmically encoded value is a binary value, it can signal a level of partition such as a quad-tree partition which are powers of 2:  “This value may range from 0 to log2” Specification, Paragraph 59.  The prior art provides examples of this “Alternative implementations can use a different syntax element format to signal the coded horizontal picture size … alignment restriction of a multiple of 16 [2^4] pixels … a height restriction to a multiple of 32 [2^5] pixels.” in Lin, Paragraphs 86 and 91.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to signal a partition granularity corresponding to a logarithmic quadtree dimension for measuring picture size, because the coding is performed using binary numerals.)
“outputting the cropped decoded pictures to a display.”  (“previous frame (225) buffered in the frame store (220).”  Lin, Paragraph 50.  “full-motion video displays based upon digital video signals are becoming more widely available”  Lin, Paragraph 2 and Fig. 3.)
Claim 7 is rejected for reasons stated for Claim 1 in view of the Claim 6 rejection.
Claim 10, “A device for decoding video data, the device comprising: means for …,” is rejected for reasons stated for Claim 6, because the means of Claim 10 correspond to the method steps implemented in Claim 6, and because of the following:  “The processing unit (1610) executes computer-executable instructions”  Lin, Paragraph 108 and statement of motivation in Claim 1.  See construction of “means for” language under section 112 above.)
Claim 11 is rejected for reasons stated for Claim 7 in view of the Claim 10 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120106652 Huang (“Huang”) as cited in prior actions for applications to which the present application seeks priority.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/           Primary Examiner, Art Unit 2483